—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 4, 1998, which ruled that claimant was entitled to receive unemployment insurance benefits.
Substantial evidence exists in the record to support the decision of the Unemployment Insurance Appeal Board that claimant, an adjunct biology professor, did not have a reasonable assurance of employment for the Fall 1997 semester, despite the fact that he had actually been duly rehired for the past several years. The record indicates that, although the employer sends out questionnaires to the professors during the summer months inquiring about their potential availability, these letters concededly did not indicate in any fashion whether the recipients might be employed in the next term. Instead, about one week prior to the commencement of a new term, the employer sent out contracts of employment advising available professors that they would be hired for the upcoming semester. While the employer maintains that claimant should have been reasonably assured of his continued employment based upon his past employment history, union membership and seniority, it is undisputed that claimant was never given a copy of the seniority list and he testified that he felt professors in his capacity were routinely left “out on a limb”. Under the circumstances, the Board’s decision ruling that claimant was not reasonably assured of employment and thus entitled to receive unemployment insurance benefits must be upheld (see, Matter of Aljandari [Buffalo Bd. of Educ. — Sweeney], 245 AD2d 647, 648; Matter of Lombard [New York City Bd. of Educ. — Hudacs], 201 AD2d 807).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.